Citation Nr: 1520122	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-27 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran served on active duty from May 1972 until May 1974.  The Veteran also had subsequent service with the Army and Air Force National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied service connection for PTSD. 

As regards characterization of the appeal, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, other psychiatric diagnoses include: bipolar disorder, depression, cognitive disorder, dysthymia, adjustment disorder, attention deficit hyperactivity disorder, attention deficit disorder, delirium, psychosis and personality disorder.  Accordingly, and consistent with Clemons, the Board had previously characterized the appeal as encompassing the matter of service connection for psychiatric disorder other than PTSD. 

In August 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an October 2014 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals the August 2010 rating decision on appeal.  The remaining documents in Virtual VA are either duplicative of those contained in the VBMS file or irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

First, the Board notes that various adjudication documents and evidence listed in the August 2010 rating decision are not currently associated with the record.  Such missing adjudicatory documents or evidence includes: a November 2009 VA Form 21-526, a November 2009 notice letter, a November 2009 VA Form 21-4138, a February 2010 VA Form 21-0781, Salt Lake City VA Medical Center (VAMC) treatment records dated from September 2009 to November 2009, Alta View Center for Counseling treatment records dated in March 2010 and an August 2010 Memorandum making a formal finding of a required to corroborate a stressor.  On remand, such evidence should be associated with the record.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As detailed in the Board's prior August 2013 remand, the report of the January 2010 VA examination was inadequate as it did not provide an etiology opinion for any diagnosed psychiatric disorder.  The Board instructed that such an etiology opinion should be obtained in an addendum opinion while on remand.  Further, the Board instructed that the AOJ should only arrange for the Veteran to undergo further examination if the January 2010 VA examiner was unavailable or if another examination was deemed necessary.

Thereafter, the AOJ appears to have scheduled the Veteran for a mental disorders examination in February 2014 and again in June 2014.  The Veteran did not appear for these examinations.  The Board notes that although an October 2014 SSOC indicates that the Veteran had contacted the AOJ to cancel the scheduled examinations, the current record does not reflect documentation relating to such calls.  In addition, while a September 2014 Report of General Information suggests that the Veteran had requested that his appeal be withdrawn, he explicitly indicated in an October 2014 Withdraw of Appeal Response Form that he did not wish to withdraw his appeal.  Further, it appears that the AOJ made no effort to otherwise obtain an addendum opinion from the January 2010 VA examiner.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, further medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Hence, the AOJ should arrange for the January 2010 VA mental disorders examiner to review pertinent evidence and provide an addendum opinion. The AOJ should only arrange for the Veteran to undergo further examination if the January 2010 VA examiner is unavailable, or another examination of the Veteran is deemed medically necessary.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the record.

As for VA records, the record reflects that the Veteran has been receiving treatment from the VAMC in Salt Lake City, Utah, and that records from that facility dated through September 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Salt Lake City VAMC (since September 2013) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional  information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  




Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain and associate with the record copies of all missing adjudicatory documents or other evidence related to the matter on appeal, to include the November 2009 VA Form 21-526; November 2009 notice letter; November 2009 VA Form 21-4138; a February 2010 VA Form 21-0781; Salt Lake City VAMC treatment records dated from September 2009 to November 2009; Alta View Center for Counseling treatment records dated in March 2010; and an August 2010 Memorandum making a formal finding of a required to corroborate a stressor.

2.  Obtain from the Salt Lake City VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to any psychiatric disability other than PTSD, dated since September 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records from Union Park Psychiatry and McKay Dee Hospital.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the medical provider who conducted the January 2010 VA mental disorders examination to provide an addendum opinion.. 

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by a psychiatrist or psychologist.

The contents of the entire, electronic claims file,(to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should clearly identify all psychiatric disability(ies) other than PTSD deemed to exist currently, or to have validly existed (even if currently resolved) at any point since the filing of Veteran's November 2009 claim-to include bipolar disorder, depression, cognitive disorder, dysthymia, adjustment disorder, attention deficit hyperactivity disorder), attention deficit disorder, delirium and psychosis. 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to disease or injury during active duty service or active duty for training (ACDUTRA), or to injury while performing inactive duty for training (INACDUTRA). 

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's service treatment records, VA medical records, the prior VA examination report, private medical records, and the Veteran's assertions regarding the experiencing of psychiatric symptoms since service, and any other pertinent lay assertions.   The examiner should also review evidence not explicitly considered previously-to include any new lay statements (including the murder of the Veteran's niece and his report of watching a Haitian kill another Haitian) and the previously noted psychiatric diagnoses. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



